Case 1:20-cv-04248-FB-RLM Document 9 Filed 09/14/20 Page 1 of 10 PageID #: 162




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x

ILDAR GIMADIEV,

                                   Plaintiff,

                 -against-                                    Civil Action No.
                                                             20-cv-4248 (Block, J.) (Mann, M.J.)
ALEX M. AZAR, II, Secretary,
United States Department of Health
and Human Services, et al.,

                                   Defendants.

---------------------------------------------------------x


                        DECLARATION OF DR. EMILY PIERACCI
                 U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES
                  CENTERS FOR DISEASE CONTROL AND PREVENTION


I, Emily Pieracci, DVM, MPH, make the following declaration under 28 U.S.C. § 1746:

    1) I am a Veterinary Medical Officer in the Division of Global Migration & Quarantine

(DGMQ), Centers for Disease Control and Prevention (CDC). CDC is an agency within the U.S.

Department of Health and Human Services. The mission of DGMQ includes overseeing the

importation of animals and animal products capable of causing human disease at U.S. ports of

entry.

    2) I have served in this capacity since June 2019. My duties include reviewing health records

of imported live animals regulated by the CDC, assessing animals in need of public health

evaluations, developing guidance and research related to animal disease importation risk and risk

mitigation strategies, and developing and disseminating evidence-based guidelines and




                                                   -1-
Case 1:20-cv-04248-FB-RLM Document 9 Filed 09/14/20 Page 2 of 10 PageID #: 163




recommendations to prevent and control the introduction of zoonotic diseases (diseases that

spread between animals and people) through U.S. ports of entry.

   3) From April 2016- June 2019, I served as veterinary epidemiologist with the CDC Poxvirus

and Rabies Branch. My duties included developing guidance and research related to the spread

of dog rabies globally, training and implementation of rabies control programs in foreign

countries, and dog vaccination program evaluations. I also developed and disseminated

evidence-based guidelines and recommendations to prevent and control rabies in the U.S. and

abroad.

   4) As a public health veterinarian, I have implemented canine rabies elimination programs in

multiple African and Asian countries. I have also served as a public health emergency responder

for the Ebola outbreaks of 2014 and 2018, and for the 2019 novel coronavirus (COVID-19)

outbreak.

   5) I received a Bachelor of Science in history and psychology from Western Washington

University. I completed my Doctor of Veterinary Medicine at Washington State University and

received my Master’s in Public Health from Johns Hopkins University. I completed my

epidemiology fellowship in the Epidemic Intelligence Service Fellowship (“disease detectives”)

with the CDC. I am additionally board certified in veterinary preventative medicine.

   6) Rabies is nearly 100% fatal in both humans and animals after clinical signs appear.

Globally, rabies kills more than 59,000 people a year. It can spread to people and pets if they are

bitten or scratched by a rabid animal. In the United States, rabies is mostly found in wild animals

like bats, raccoons, skunks, and foxes. However, in many other countries dogs still carry rabies,

and most rabies deaths in people around the world are caused by dog bites.




                                                 2
Case 1:20-cv-04248-FB-RLM Document 9 Filed 09/14/20 Page 3 of 10 PageID #: 164




   7) While rabies can still be found in wildlife, the elimination of the canine rabies virus

variant (CRVV) from the United States in 2007 is considered one of the most important public

health successes of the 20th century. CDC estimates that the elimination of CRVV in the United

States through canine rabies vaccination resulted in a tenfold decrease in human rabies cases

reported from 1938 through 2018. Thus, even one importation of a rabid dog with CRVV

threatens to reintroduce this rabies variant into the United States which required millions of

dollars and decades of work to eliminate.

   8) Approximately, 100,000 dogs enter the United States every year from high-risk rabies

countries and only a small portion (approximately 200 in any given year) are denied entry based

on inadequate paperwork and for failure to comply with pertinent laws or regulations.

   9) In the past 5 years, there have been only 3 rabid dog imports into the United States, all

from dogs arriving from high-risk rabies countries (such as the Russia Federation), and all with

falsified rabies vaccination certificates. The Russian Federation is considered a high-risk rabies

country. See https://www.cdc.gov/importation/bringing-an-animal-into-the-united-states/rabies-

vaccine.html (last visited September 14, 2020).

   10) In addition to the human health risk, responding to cases of imported rabies involves a

significant commitment of agency time and resources. Based on an internal assessment awaiting

publication, one recent import of a rabid dog involving no dog to human rabies transmission cost

an estimated $500,000 in public health response efforts and involved the administration of post-

exposure prophylaxis to 44 people, and the animal quarantine of 25 additional dogs.

   11) CDC’s dog import regulations are enacted under the authority of Section 361 of the

Public Health Service Act, 42 U.S.C. § 264, which authorizes the Secretary of Health and

Human Services to make and enforce regulations necessary to prevent the introduction,



                                                  3
Case 1:20-cv-04248-FB-RLM Document 9 Filed 09/14/20 Page 4 of 10 PageID #: 165




transmission, and spread of communicable diseases into the United States and from one U.S.

state or territory into another. CDC regulations governing the import of dogs may be found at 42

C.F.R. § 71.51.

   12) These regulations require that all dogs appear healthy to enter the United States.

Furthermore, depending upon what country the dogs are coming from, the CDC requires that the

dog be accompanied by a valid rabies vaccination certificate. See

https://www.cdc.gov/importation/bringing-an-animal-into-the-united-states/rabies-vaccine.html

(last visited September 14, 2020).

   13) All dogs coming from the high-risk countries (such as the Russian Federation) must have

a valid rabies vaccination certificate showing they are vaccinated for rabies and fully immunized.

It takes 28 days for the rabies vaccine to fully immunize and protect the dog. Any documents

must be in English or have a certified English translation and must be filled out by the

veterinarian who administered the rabies vaccine. All documents must be complete and accurate

at the time of arrival. See https://www.cdc.gov/importation/bringing-an-animal-into-the-united-

states/vaccine-certificate.html (last visited September 14, 2020).

   14) As standard practice, the CDC New York Quarantine Station (NYQS) collaborates with

U.S. Customs and Border Protection (CBP) in reviewing documents of dogs arriving as baggage

(checked and hand-carried) at John F. Kennedy International Airport (JFK).

   15) On September 8, 2020, the CBP alerted the CDC NYQS that a single passenger, Mr. Ildar

Gimadiev, had declared nine dogs arriving on Aeroflot Airlines flight 102 from the Russian

Federation. Of the nine dogs declared by the passenger, five of the dogs were larger breeds

brought in hard-sided carriers as checked baggage, two were small breeds brought in hard-side




                                                 4
Case 1:20-cv-04248-FB-RLM Document 9 Filed 09/14/20 Page 5 of 10 PageID #: 166




carriers as checked baggage, and two of the dogs were small breeds hand-carried in a single,

soft-sided carrier.

    16) Upon information and belief, Mr. Gimadiev is a U.S. citizen who resides in Russia and

has previously attempted to import a dog into the United States from the Russian Federation.

    17) On July 28, 2020, Mr. Gimadiev attempted to import a live dog as baggage through JFK.

Upon information and belief, Mr. Gimadiev imported the dog on behalf of a buyer in the United

States identified as Ms. Rose Ann Flagiello. The dog was denied entry based on missing

veterinary information on the rabies vaccination certificate. An appeal of this denial decision was

submitted by both Mr. Gimadiev and Ms. Flagiello. CDC denied the appeal on July 31, 2020,

and the dog was returned to Russia.

    18) CDC’s appeal denial letter of July 31 advised Mr. Gimadiev to ensure that dogs imported

from high-risk countries (such as the Russian Federation) arrive with valid rabies vaccination

certificates that are in English or accompanied by a certified English translation. The appeal

denial letter further advised Mr. Gimadiev that any future imports of dogs into the United States

that did not comply with CDC regulations would be denied entry and returned to the country of

origin at the importer’s expense.

    19) Upon information and belief, CBP requested that Mr. Gimadiev produce documentation

for the nine declared dogs upon his arrival at JFK on September 8, 2020.

    20) A CDC Quarantine Public Health Officer (QPHO) reviewed these documents remotely.

Upon review of the documents, the CDC QPHO determined that the documents may have been

fraudulent based on inconsistencies between the Certificates of Veterinary Inspection and Rabies

Certification, and the Pet Passports and requested my consultation along with another CDC

Veterinary Medical Officer. My review of these documents raised a similar suspicion that they



                                                 5
Case 1:20-cv-04248-FB-RLM Document 9 Filed 09/14/20 Page 6 of 10 PageID #: 167




may have been falsified based on inconsistent signatures and dates of supposed rabies

vaccination.

   21) Among the inconsistencies noted, a veterinarian by the name of Margarita Antonova was

documented as having administered rabies vaccine to five of the dogs but had two different

veterinary stamps and three different signatures on five documents. Another veterinarian listed as

Veronika Shishkina was documented as having administered rabies vaccination to two of the

dogs but also had two different veterinary stamps and two different signatures. Another

veterinarian listed as Nikita Shilayner on one of the Certificates of Veterinary Inspection and

Rabies Certification also had a signature that closely resembled the signature of Veronika

Shishkina. Lastly, one dog had a different date of rabies vaccination on the pet passport and on

the Certificate of Veterinary Inspection and Rabies Certification. See Exhibit A, Documents

Presented by I. Gimadiev at JFK.

   22) The NYQS and CBP requested that the air carrier, Aeroflot Russian Airlines, have the

baggage post-entered (i.e., amend the air manifest to declare the items as cargo) and transferred

to the kennel facility (known as “the ARK”) at JFK, portions of which have been designated by

CBP as a bonded storage center, for further evaluation of the documentation. See

http://arkjfk.com/biosecurity/. The ARK is a container freight station (CFS) at JFK, which is

facility licensed by CBP to have custody of merchandise. The ARK serves as a temporary

holding location for live animals while they are being processed by CBP, the CDC, USDA, the

Fish and Wildlife or other agencies. The ARK was principally established as a “one stop shop”

for handling both imported and departing livestock and horses. The ARK also has the ability to

handle other pets such as canine and feline pets as well as servicing aviary needs. The ARK

offers in-transit companion animal care, in-transit avian and small-mammal handling, equine



                                                 6
Case 1:20-cv-04248-FB-RLM Document 9 Filed 09/14/20 Page 7 of 10 PageID #: 168




export, and equine import quarantine. Pets, horses, birds, and exotic animals are transported from

aircraft, terminals, cargo facilities and other airport locations, to be cared for by ARK animal

care and veterinary staff.

   23) Upon information and belief, while unloading two small dogs from the soft-sided carrier,

the ARK-employed animal handler noticed the bag was still heavy after removing the two dogs.

Upon further assessment, the bag was found to have a partition and another side. When the

opposite side of the carrier was exposed, two additional dogs were discovered (both alive and

apparently healthy).

   24) Upon information and belief, the two additional dogs were not declared to CBP and

arrived with no documentation. Aeroflot Russian Airlines was notified of the additional dogs and

confirmed that Mr. Gimadiev had only declared nine dogs to the airline. A separate post-entry

was requested for the additional undeclared dogs. The CDC NYQS denied entry to all 11 dogs

based on 42 C.F.R. § 71.51.

   25) On September 8, 2020, the CDC NYQS provided Mr. Gimadiev with a denial of entry

letter, the CDC Disposition Form for Baggage and Cargo for the nine declared dogs, and the

CDC Disposition Form for Baggage and Cargo for the two undeclared dogs (the “Dispositions”).

Annexed as Exhibit B is a true and correct copy of the Dispositions.

   26) The next day, September 9, Mr. Gimadiev submitted an appeal of the denial of entry

stating as grounds his belief that all the paperwork had been in order. Annexed as Exhibit C is a

true and correct copy of Mr. Gimadiev’s appeal of the denial of entry.

   27) On September 10, 2020, CDC denied the appeal from the initial denial of entry

determination. The appeal denial stated that CDC has reviewed the case and determined that two

dogs had been found in a hidden compartment of the carry-on animal carrier that had been not



                                                 7
Case 1:20-cv-04248-FB-RLM Document 9 Filed 09/14/20 Page 8 of 10 PageID #: 169




declared to CBP. Annexed as Exhibit D is a copy of the CDC appeal denial letter dated

September 10, 2020.

   28) Additionally, the appeal denial letter stated that CDC had reason to believe that

documents associated with this shipment may have been falsified based on several discrepancies

in paperwork. The stamp and signature of the veterinarian on the pet passport and on the

Certificate of Veterinary Inspection and Rabies Certification for one dog did not match. One

veterinarian with the same name had two different stamps and signatures in the documents for

two of the dogs. Two different veterinarians had the same signature. Lastly, one dog had a

different date of rabies vaccination on the pet passport and on the Certificate of Veterinary

Inspection and Rabies Certification. Therefore, the appeal was denied.

   29) CDC has not granted the dogs entry into the United States and the dogs remain at the

ARK at JFK. The ARK is the only CBP-bonded facility in the country for housing dogs that have

been denied entry into the United States.

   30) Upon information and belief, the ARK has limited capacity to house dogs denied entry

into the United States for any extended period beyond a few days. The ARK has communicated

with CDC via email and phone and noted that several of the dogs have begun to show aggression

toward the ARK staff. The ARK has requested they be promptly removed from the facility for

the safety and welfare of the ARK staff. Upon information and belief, as of September 14, all 11

dogs currently held at the ARK are fit for travel on the next available flight to Russia on or about

September 17, 2020.

   31) On September 13, 2020, CDC Regional Officer in Charge, LCDR Matthew Palo, spoke

with the Aeroflot Cargo Manager for JFK, Anna Sanyosan. Upon information and belief, Ms.

Sanyosan communicated to Mr. Palo that she had contacted the individuals listed as the



                                                 8
Case 1:20-cv-04248-FB-RLM Document 9 Filed 09/14/20 Page 9 of 10 PageID #: 170




“exporter” on each of the “Certificate of Veterinary Inspection and Rabies Certification” for

these dogs. Upon information and belief and based on Ms. Sanyosan’s representations, the

exporters of record for the 9 declared dogs would be willing to accept these dogs if returned to

Russia. While not confirmed by CDC, there is no reason to suspect that the same exporter would

be unwilling to accept the 2 additional undeclared dogs concealed in Mr. Gimadiev’s carry-on

baggage.

   32) It is my professional judgment that, contrary to Mr. Gimadiev’s assertion, these dogs

would be highly unlikely to be euthanized or suffer any harm if returned to the Russian

Federation because this is not common practice for any country accepting goods (live dogs)

denied entry into the United States.

   33) Upon information and belief, the International Pet and Animal Transportation

Association works globally to assist importers with live animal shipments. Local animal care

companies can also be hired by Mr. Gimadiev to pick the dogs up at the airport in Russia and

transfer them to a safe location if needed (www.ipata.org).

   34) It is my professional judgement that allowing these dogs to remain in the United States

under the terms of a confinement agreement would be inappropriate and detrimental to public

health interests. In the recent past, confinement agreements have only been issued under

extraordinary circumstances when dogs are unable to be returned to the country of origin due to

severe medical issues or prolonged periods of unavailability between flights. These factors are

not present here.

   35) Additionally, a confinement agreement requires that a dog be vaccinated for rabies and

quarantined for 28 days within an enclosed area identified by the importer and approved by the

CDC. The dog is not permitted to leave the enclosure except for medical reasons or for brief



                                                9
Case 1:20-cv-04248-FB-RLM Document 9 Filed 09/14/20 Page 10 of 10 PageID #: 171




 walks on a leash. Based on Mr. Gimadiev’s apparent concealment and failure to declare two

 dogs upon entering the United States, he cannot be trusted to abide by the terms of a confinement

 agreement.

    36) Additionally, confinement agreements typically require 4-6 months of follow-up by state

 and local health departments to ensure the dog is healthy and has not shown any signs of rabies.

 Currently, health departments are overwhelmed with demands due to the COVID-19 pandemic

 and do not have the resources to monitor these dogs.

    37) Upon information and belief, Mr. Gimadiev is acting only as a “transporter” of these dogs

 and eight of the dogs have owners other than Mr. Gimadiev. The confinement agreements would

 require potentially tracking these dogs across multiple states and various owners.

    38) In accordance with 28 U.S.C. § 1746, I declare, under penalty of perjury, that the above

 information is true and correct to the best of my knowledge and belief.

        Signed this 14th day of September 2020.




                                       /s Emily Pieracci
                                      _____________________________________

                                      Emily Pieracci, DVM
                                      Veterinary Medical Officer
                                      Zoonoses Team Lead
                                      Division of Global Migration & Quarantine
                                      Centers for Disease Control and Prevention




                                                 10
